Citation Nr: 0922736	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's service connection claim for 
skin cancer.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  In 
December 2005, he testified before the undersigned Veterans 
Law Judge, seated at the RO.  His appeal was remanded by the 
Board in September 2006 for additional development.  It has 
now been returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's skin cancer did not have onset during his 
active military service and was not manifested within the 
presumptive period thereafter; nor has it been found to have 
resulted from in-service radiation exposure.  


CONCLUSION OF LAW

Skin cancer, to include basal cell carcinoma and/or squamous 
cell carcinoma, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service, to 
include as a result of exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2003, May 2003, and September 
2004.  The letters provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing the 
issue on appeal.  While none of these letters informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date, the 
Board finds no prejudice in this omission, due to the denial 
of the service connection claim on appeal, thereby rendering 
the need for such notice moot.  See Dingess/Hartman, supra.  
The Board further notes that, in the present case, initial 
notice was issued in January 2003, with additional notice in 
May 2003, both prior to the December 2003 adverse 
determination on appeal; hence, no timing defect exists 
regarding VCAA notice to the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  While the Veteran 
was provided subsequent notice regarding the service 
connection criteria for claims related to ionizing radiation 
in April 2004, he was also provided readjudication of his 
claim within the April 2009 supplemental statement of the 
case, curing any timing deficiencies therein.  Id.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service private and/or VA treatment records, and 
providing an examination or medical opinion statement when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
available service treatment records, as well as post-service 
reports of VA and private treatment and examination.  In a 
signed statement received in April 2009, the Veteran 
indicated he had submitted all available evidence, and had no 
further evidence to submit.  

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a December 2005 personal hearing before 
the undersigned Veterans Law Judge, seated at the RO.  The 
Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  
The Board has also carefully reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
pertinent evidence with respect to the Veteran's claim.  
Finally, the Board notes that a medical opinion statement has 
been obtained by VA with respect to the Veteran's claim of 
service connection for skin cancer.  See 38 C.F.R. § 3.159(c) 
(2008).  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the pending appeal, and it 
may properly be considered by the Board at this time.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for skin cancer, 
recently diagnosed as basal cell carcinoma and/or squamous 
cell carcinoma, claimed as secondary to exposure to ionizing 
radiation during military service.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be awarded for certain 
disabilities, such as malignant tumors, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Veteran has alleged exposure to ionizing radiation during 
military service.  A "radiation-exposed veteran" is one who 
participated in a "radiation-risk activity."  38 C.F.R. §§ 
3.309(d)(3) (2008).  Radiation risk activities are enumerated 
at 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  For 
veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, certain types of cancer, but 
not including skin cancer, are presumptively service-
connected for veterans with confirmed radiation exposure.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2008).  Second, 38 C.F.R. § 3.311(b) provides a list of 
radiogenic diseases that will be service-connected, provided 
that certain conditions specified in that regulation are met.  
Other radiogenic diseases, such as any form of cancer listed 
under 38 C.F.R. § 3.311(b)(2), found within a specified 
presumptive period after service in an ionizing radiation-
exposed veteran, may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  38 C.F.R. § 3.311 (2008).  Third, service 
connection may also be established by showing that the 
disease was incurred during or aggravated by service, or is 
otherwise related to an incident of service.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation- 
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. 
§ 3.309(d)(3)(ii) (2008).  

Among the radiogenic diseases under 38 C.F.R. § 3.311 are any 
form of cancer.  38 C.F.R. § 3.311(b)(2)(i)(xxiv) (2008).  38 
C.F.R. § 3.311(b) requires evidence that the Veteran was 
exposed to ionizing radiation as a result of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by the United States forces during the period from 
September 1945 until July 1946; or other activities as 
claimed.  

As an initial matter, the Veteran's service treatment records 
are negative for any in-service diagnosis of or treatment for 
skin cancer, to include basal cell carcinoma and/or squamous 
cell carcinoma.  Additionally, such a disability was first 
manifested many years after service separation, and the 
Veteran does not contend onset of this disability therein.  
Therefore, service connection for basal cell carcinoma or any 
other skin cancer, as having been incurred during military 
service or within the presumptive period thereafter is not 
warranted.  Nevertheless, the Board must also consider the 
Veteran's contentions of service connection based on exposure 
to ionizing radiation.  

In his written contentions and December 2005 hearing 
testimony, the Veteran contends he was exposed to radiation 
while serving as a radio and radar technician, which required 
working in close proximity to radar equipment for prolonged 
periods.  In particular, he contends he worked in a small 
room with a radar unit which had a loose backing plate, 
allowing radiation to permeate the room from the radioactive 
materials, possibly uranium, within.  He has testified that 
the equipment damage went undiscovered for approximately 
three months.  When it was finally discovered, he and several 
other service members were taken to a military hospital, and 
their clothes were taken, likely to be destroyed.  Attempts 
to obtain dosage information or other specific information 
regarding the Veteran's radiation exposure was unsuccessful.  
According to an August 2003 statement from the Air Force 
Medical Operations Agency, the Veteran was not listed in the 
Air Force's Master Radiation Exposure Registry.  The 
Department of the Air Force confirmed in November 2003 that 
no dosage information was available for the Veteran.  
However, the Veteran did obtain and submit a copy of an April 
1952 order which indicated another member of his unit was 
involved in "rendering technical assistance for the 
radioactive decontamination of radar equipment."  The 
Veteran has alleged he was given the same order, and 
performed similar work.  In January 2009, the Veteran 
submitted copies of various medical journals and treatises 
suggesting radiation exposure on various body systems, 
including the skin, increased the possibility of the 
development of various carcinomas.  

The Veteran has also submitted November 2002 and July 2007 
statements from E.N., a fellow serviceman in the Veteran's 
unit.  E.N. stated that both he and the Veteran were exposed 
to radiation when a vacuum tube in a piece of radar equipment 
broke, exposing everyone in close proximity.  

Private medical treatment records confirm a current diagnosis 
of skin cancer.  The first diagnosis of skin cancer dates to 
an April 2004 letter from P.L.W., M.D., of Dermatology 
Associates, P.A.  Dr. W. stated that the Veteran was treated 
for skin cancer by another physician within the same practice 
as early as 1977, at the age of 45.  She had also been told, 
presumably by the Veteran, that he was first diagnosed with 
skin cancer at age 24.  Skin cancer was found on his head, 
face, and trunk.  Dr. W. further stated that radiation 
exposure results in an "increased incidence of skin cancers, 
basal cell carcinomas, and squamous cell carcinomas."  She 
also noted sun exposure is also a known risk factor for skin 
cancers.  In the Veteran's case, his skin cancer was likely a 
result of his exposure to radiation, sunlight, and 
ultraviolet rays.  

Additionally, a June 1990 letter indicated a May 1990 biopsy 
confirmed a malignant tumor of the skin.  Basal cell 
carcinoma was diagnosed at that time.  A May 1999 clinical 
notation confirmed a red papule near the Veteran's nose which 
was suspected to be possible basal cell carcinoma.  A history 
of basal cell carcinoma was noted.  According to a March 2002 
clinical notation, the Veteran had squamous cell carcinoma of 
the back, which was surgically removed.  Basal cell carcinoma 
was noted behind his ear in December of the same year, and 
this diagnosis was confirmed via a surgical pathology report.  
Overall, a current diagnosis of recurrent skin cancer, to 
include basal and squamous cell carcinoma, has been 
established by competent medical evidence within the record, 
and the same is conceded by the Board.  

In response to the Board's September 2006 remand order, the 
Veteran's claim was presented to VA's Chief Public Health and 
Environmental Hazards Officer, L.R.D., M.D.  Dr. D. prepared 
an August 2008 memorandum discussing the Veteran's claim.  He 
noted the Veteran's possible exposure to ionizing radiation 
due to damage to radar equipment with which the Veteran 
worked in service.  However, Dr. D. also noted that depleted 
uranium, commonly used in industrial applications and likely 
used in the equipment at issue, had roughly half the specific 
activity of natural uranium, and a World Health Organization 
study found "no increase of leukemia or other cancers has 
been established following exposure to uranium or depleted 
uranium."  A NATO study also found no established link 
between depleted uranium and any form of cancer.  Even 
assuming the Veteran inhaled uranium, Dr. D. concluded lung, 
kidney, or bone cancers were more probable than skin cancer.  
Based on his analysis, Dr. D. concluded "it is unlikely that 
the Veteran's basal cell carcinomas can be attributed to 
occupational ionizing radiation exposure while in military 
service."  VA's Director of Compensation and Pension Service 
subsequently issued a September 2008 memo incorporating Dr. 
D.'s findings and likewise concluding "no reasonable 
possibility" existed of a nexus between the Veteran's 
radiation exposure in service and any current skin cancer.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for skin cancer, claimed as 
secondary to ionizing radiation exposure.  According to the 
August 2003 response from the Department of the Air Force, 
the Veteran was not among those with recognized occupational 
exposure to ionizing radiation during military service.  
Additionally, his service records do not contain a DD Form 
1141, suggesting such exposure during military service.  The 
Board accepts as credible the Veteran's contentions that he 
served in close proximity to radar equipment, which may have 
presented a risk of radiation exposure.  The Board also 
accepts the Veteran's account of the 1952 incident in which 
he recalls working with a damaged piece of equipment, with 
possible radiation exposure resulting therein.  However, 
those contentions, in and of themselves, do not conclusively 
establish ionizing radiation exposure for the Veteran.  
Nevertheless, a medical opinion was obtained, and VA's Chief 
Public Health and Environmental Hazards Officer concluded 
"it is unlikely that the Veteran's basal cell carcinomas can 
be attributed to occupational ionizing radiation exposure 
while in military service."  Thus, even affording the 
Veteran the regulatory presumptions found at 38 C.F.R. 
§§ 3.309 and 3.311, service connection has not been 
established for skin cancer.  The Veteran does not have a 
form of cancer for which service connection is presumed in 
radiation-exposed veterans under 38 C.F.R. § 3.309(d), and 
while a medical opinion was obtained under 38 C.F.R. § 3.311, 
it did not prove favorable to his claim.  

In support of his claim, the submitted the April 2004 
statement of Dr. P.L.W., his private dermatologist.  She 
concluded his skin cancer was likely a result of his exposure 
to radiation, sunlight, and ultraviolet rays.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  While the Board finds Dr. W. to be 
credible, the Board must nonetheless question the premises 
upon which her conclusions are based.  The Board notes first 
that Dr. W. could have no scientific or historical knowledge 
of the type and intensity of any radiation exposure 
experienced by the Veteran during military service as such 
evidence does not exist. She would have had to speculate 
about many, if not all, of the essential variables (strength 
at the source of emission, time of exposure, proximity to 
source, any shielding and its effect, to name but a few), 
that must be considered to formulate a realistically accurate 
estimate of any radiation dosage the veteran might have 
received, thereby rendering her conclusion likewise 
speculative in nature.  The Board also notes Dr. W. concluded 
the Veteran's skin cancer was due to not only to (ionizing) 
radiation, but also exposure to sunlight and ultraviolet 
rays, exposures presumably unrelated to service.  For these 
reasons, the Board finds as a matter of fact that Dr. W.'s 
opinion posits many possibilities, but establishes no 
plausible probabilities, and is so ultimately speculative in 
nature that it is of little probative value.  

Regarding the medical treatise information submitted by the 
Veteran in January 2009, the Board observes that generally, 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  However, 
this treatise information was unaccompanied in this case by a 
medical expert opinion which suggested it had any bearing on 
this veteran's case.  The treatise evidence, standing alone, 
does not address the facts that are specific to the Veteran's 
case and does not establish a relationship between the 
claimed disability and the alleged in-service radiation 
exposure.  Accordingly, it is of negligible probative value.  
See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Veteran has himself submitted his own contentions 
suggesting a nexus between the diagnoses of basal and 
squamous cell carcinoma and ionizing radiation exposure 
during military service.  While he is competent to report the 
scope of his duties during military service, including 
serving as a radar and radio technician, he is not competent 
to assert he was in fact exposed to ionizing radiation at 
that time.  Moreover, the Veteran is not competent to provide 
an opinion as to the etiology of any current carcinoma.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F,3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for skin cancer, 
claimed as secondary to ionizing radiation exposure.  The 
evidence does not establish that any exposure to ionizing 
radiation during military service caused or otherwise 
resulted in a current diagnosis of skin cancer.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for skin cancer, to include 
basal cell carcinoma and/or squamous cell carcinoma, claimed 
as secondary to ionizing radiation exposure, is denied.  


                            
_______________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


